Exhibit 10.2

December 12, 2008

AmeriCredit Corp.

801 Cherry Street

Suite 3900

Fort Worth, Texas 76102

Attn: Daniel E. Berce, President and Chief Executive Officer

Ladies and Gentlemen:

We have discussed with you our acquisition of shares of common stock, $.01 par
value per share (the “Common Stock”), of AmeriCredit Corp., a Texas corporation
(the “Company”). In consideration for the Company’s forbearing the enactment of
certain shareholder protection measures at the present time, and without
prejudice to the Company’s enactment of such measures in the future, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, intending to be legally bound, we agree as follows:

1. We agree that, until December 31, 2010, without the prior approval of a
majority of the members of the Board of Directors of the Company (the “Board”)
who are not Affiliates of ours and who have not been nominated to serve on the
Board by us or any of our Affiliates (the “Disinterested Directors”), we will
not (i) enter into or agree, offer, seek or propose to enter into, directly or
indirectly, any merger, acquisition transaction or other business combination,
recapitalization, or restructuring involving the Company or any of its
subsidiaries or any of their respective assets or properties; (ii) make, or in
any way participate in, directly or indirectly, any “solicitation” of “proxies”
(as such terms are used in the proxy rules of the Securities and Exchange
Commission promulgated under the Exchange Act) to vote, or seek to advise or
influence any person with respect to the voting of, any voting securities of the
Company or any of its subsidiaries in connection with seeking the removal of any
directors on the Board or a change in the size or composition of the Board, or
call a special shareholders’ meeting for any such purpose; or (iii) directly or
indirectly enter into any discussions, negotiations, arrangements or
understandings with any other person (including any individual, firm,
corporation, partnership or other entity or any “person” as such term is used in
Section 13(d) or Section 14(d)(2) of the Exchange Act) (“person”) with respect
to any of the foregoing activities or propose any of such activities. The
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute. The term “Affiliate” shall have the meaning set forth in Rule
12b-2 of the General Rules and Regulations under the Exchange Act.

2. We acknowledge that we have acquired in the aggregate 492,652 shares of
Common Stock of the Company, and, until December 31, 2010, without the prior
approval of a majority of the Disinterested Directors, we agree that we will not
acquire any additional shares of Common Stock (or rights in respect thereof) or
the right or rights to acquire or vote additional voting securities of the
Company, other than additional shares of Common Stock (or rights in respect
thereof) or the right or rights to acquire or vote additional voting securities
of the

 

1



--------------------------------------------------------------------------------

Company that may be granted to Bruce Berkowitz in connection with any such
grants made generally to members of the Board in connection with their Board
service; provided, however, we may acquire additional shares of Common Stock (or
rights in respect thereof) or the right or rights to acquire or vote additional
voting securities of the Company in any rights offering conducted by the Company
in which any current holders of the Company’s securities are offered the
opportunity, on a pro rata basis, to acquire shares or other securities, voting
or non-voting, of the Company. We represent and warrant that, as of the date
hereof, the 492,652 shares of Common Stock set forth in this Paragraph 2 are the
only shares of Common Stock held by us, directly or indirectly (other than any
shares of Common Stock held by Fairholme Funds, Inc. and Fairholme Capital
Management, L.L.C., on behalf of its advisory clients for which it exercises
investment discretion), and by any members of the family of Bruce Berkowitz or
any trusts created for the benefit of the members of his family.

3. The restrictions set forth in Paragraph 2 hereof are expressly agreed to
preclude us from engaging in any hedging or other transaction which is or would
result in the acquisition of “beneficial ownership” (as defined in Rule 13d-3 of
the Exchange Act) of Common Stock in contravention of the provisions of this
letter agreement. Such prohibited hedging or other transactions would include,
without limitation, any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to Common Stock or with respect
to any security that includes, relates to, or derives any significant part of
its value from such Common Stock.

4. We agree that, until December 31, 2010, at any meeting of the shareholders of
the Company, however called, or in any other circumstance in which the vote,
consent or approval of the shareholders of the Company, in their capacity as
shareholders, is sought, with respect to the election or removal of directors of
the Company, that we shall vote, give our consent or withhold our vote with
respect thereto, or cause to be voted or withheld from voting or cause consent
to be given or not given with respect thereto, all shares of Common Stock held
by us, or over which we exercise voting control and to which this agreement
relates, in favor of those nominees approved by the Disinterested Directors,
provided, if Fairholme Funds, Inc. and Fairholme Capital Management, L.L.C., on
behalf of certain of its advisory clients (collectively, “Fairholme”), have
become and remain entitled to designate an individual for election to the Board
in accordance with the provisions of that certain letter agreement, dated the
date hereof, by and among Fairholme and the Company (the “Fairholme Letter”),
the foregoing shall only apply if Fairholme’s nominee shall have been nominated
to serve on the Board upon the expiration of his or her term of office, if any
such term is expiring, to the extent required under the Fairholme Letter. We
agree that we will not grant any proxy, power-of-attorney or other authorization
in or with respect to any shares of Common Stock that are held by us, or over
which we exercise voting control and to which this agreement relates, or take
any other action, in our capacity as a shareholder of the Company, that would in
any way restrict, limit or interfere with the performance of our obligations
hereunder.

5. The Company shall furnish us with such financial information concerning the
Company that we request to enable us to timely comply with our reporting
obligations under applicable securities laws.

 

2



--------------------------------------------------------------------------------

6. We agree that all shares of Common Stock that we beneficially own as of the
date of this letter agreement, and any shares of Common Stock that we purchase
or with respect to which we otherwise acquire beneficial ownership or voting
rights, directly or indirectly, after the date of this letter agreement,
including, without limitation, shares issued upon the conversion, exercise or
exchange, as the case may be, of securities held by us that are convertible
into, or exercisable or exchangeable for, shares of Common Stock, shall be
subject to the terms and conditions of this letter agreement.

7. The restrictions and agreements made by us contained in Paragraphs 1 through
4 shall terminate upon the termination of the restrictions contained in
paragraphs 1 through 6 of the Fairholme Letter in accordance with the terms of
the Fairholme Letter. The restrictions and obligations of the Company contained
in Paragraph 5 hereof shall terminate upon the earliest to occur of (i) if we
breach any material provision of this letter agreement, which breach shall
continue uncured for more than 30 days after written notice of such breach shall
have been delivered by the Company to us, but any such breach hereof by us shall
not relieve us of the restrictions and agreements made by us herein or
(ii) December 31, 2010. Notwithstanding the foregoing, the provisions of
Paragraph 5 hereof shall continue for so long as (but only to the extent that)
we are required to include financial information concerning the Company in our
public reporting.

8. The parties hereto acknowledge and agree that money damages would not be a
sufficient remedy for any breach or threatened breach of any provision of this
letter agreement, and that in addition to all other remedies which we or the
Company may have, each of the parties hereto will be entitled to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach, without the necessity of posting any bond.

9. It is understood and agreed that no failure or delay by a party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

10. The invalidity or unenforceability of any provision of this letter agreement
shall not affect the validity or enforceability of any other provisions of this
letter agreement, which shall remain in full force and effect.

11. This letter agreement, including, without limitation, the provisions of this
Paragraph 11, may not be amended, modified, terminated or waived, in whole or in
part, except upon the prior written approval of a majority of the Disinterested
Directors and by a separate writing signed by the Company, if so authorized by
the Disinterested Directors, and us expressly so amending, modifying,
terminating or waiving such agreement or any part hereof. Any such amendment,
modification, termination or waiver of this letter agreement or any part hereof
made without the prior written approval of the Disinterested Directors shall be
void and of no legal effect.

12. This letter agreement may be executed in two or more counterparts (including
by means of facsimile), each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument. Receipt of an
executed signature page to this letter agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof. Electronic
records of this executed letter agreement shall be deemed to be originals
thereof.

 

3



--------------------------------------------------------------------------------

13. Each party agrees and consents to personal jurisdiction and service of
process and exclusive venue in the federal district court for the Northern
District of Texas, Dallas Division, or the State of Texas for the purposes of
any action, suit or proceeding arising out of or relating to this letter
agreement. This letter agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regards to its
conflicts of law principles.

 

Very truly yours,

 

Tracey Berkowitz

 

Bruce Berkowitz The Fairholme Foundation By:  

 

Name:  

 

Title:  

 

East Lane, LLC By:  

 

Name:  

 

Title:  

 

Confirmed and agreed to as of

the date first written above:

 

AmeriCredit Corp. By:  

 

Name:   Daniel E. Berce Title:   President and Chief Executive Officer

 

4